 



Exhibit 10.10
SALLY BEAUTY HOLDINGS, INC.
INDEPENDENT DIRECTOR COMPENSATION POLICY
The Board of Directors (the “Board”) of Sally Beauty Holdings, Inc. (the
“Company”) has adopted the following compensation policy, effective as of
November 16, 2006, for independent directors of the Company. The compensation
policy has been developed to compensate certain independent directors of the
Company for their time, commitment and contributions to the Board. This policy
shall apply to directors of the Company who are not Company employees and who
are not affiliated with Clayton Dubilier & Rice, Inc., (each an “Independent
Director”).
CASH COMPENSATION
Retainers for Serving on the Board
Independent Directors shall be paid an annual cash retainer of $35,000, payable
in advance in quarterly installments, for each calendar year of service on the
Board. Cash retainers for partial years of service shall be pro-rated to reflect
the number of days served by an Independent Director during any such quarter.
Retainers for Serving as Chairpersons
An additional annual cash retainer shall be paid to an Independent Director who
serves as chairperson of the Audit Committee, Compensation Committee, Nominating
and Corporate Governance Committee, or Finance Committee. Such additional
retainer shall be payable in advance in quarterly installments, in the following
annualized amounts:

     
Audit Committee
  $10,000
Compensation Committee
  $7,500
Nominating & Corporate Governance Committee
  $5,000
Finance Committee
  $5,000

Additional retainers paid to chairpersons for partial years of service shall be
pro-rated to reflect the number of days served by an Independent Director during
any such quarter.
Meeting Fees
For in-person Board or committee meetings, each Independent Director in
attendance shall receive $2,000. For telephonic Board or committee meetings for
which minutes are kept, each independent director in attendance shall receive
$1,000.
EQUITY-BASED COMPENSATION
Initial Grants
Upon the appointment or election of a new Independent Director to the Board,
such Independent Director shall receive, in accordance with the Company’s 2006
Omnibus Incentive Plan (“Omnibus Plan”), an initial grant of options (“Options”)
to purchase shares of common stock of the Company (“Common Stock”). Such Options
shall have a grant date present value equal to $70,000, and shall become
exercisable in four equal annual installments beginning on the day before the
first anniversary of the grant date.
Options granted to Independent Directors shall have an exercise price per share
equal to the Fair Market Value (as defined in the Omnibus Plan) of a share of
Common Stock on the grant date, and shall have a ten-year maximum term. In the
event an Independent Director’s Board service terminates because of death,
disability or involuntary termination without Cause (as defined in the Omnibus
Plan), such Independent

1



--------------------------------------------------------------------------------



 



Director’s unvested Options shall become exercisable upon such termination. If
an Independent Director’s Board service is terminated for any other reason than
the foregoing, unvested Options shall be canceled upon such termination.
Following the termination of an Independent Director’s Board service, such
Independent Director’s vested Options shall remain exercisable until the first
to occur of (i) the third anniversary of such termination or (ii) the Option’s
normal expiration date. Notwithstanding the foregoing, if an Independent
Director’s Board service is terminated for Cause, any outstanding Options shall
be forfeited upon such termination.
Current Independent Directors
On December 5, 2006, the current Independent Directors each received an initial
grant of options to purchase 15,000 shares of Common Stock, in accordance with
the Company’s 2003 Stock Option Plan for Non-Employee Directors, which grants
exhausted the share reserve under that plan. Because those grants had a grant
date present value of less than $70,000 per Independent Director, the Company
intends to grant the current Independent Directors additional options under the
Omnibus Plan (subject to shareholder approval of the Omnibus Plan) with a grant
date present value equal to the difference between $70,000 and the grant date
present value of the December 5, 2006, grants.
Annual Grants
Each Independent Director shall be granted an annual equity-based retainer award
with a value at the time of issuance of approximately $70,000. Such award shall
normally be made at the first Board meeting each Company fiscal year in the form
of grants of restricted stock units (“RSUs”), in accordance the Omnibus Plan,
and shall vest on the last day of such fiscal year. Independent Directors whose
Board service begins after the start of a Company fiscal year shall receive a
grant pro-rated to reflect the number of days remaining in such fiscal year (the
Company intends to grant current Independent Directors a full annual grant with
respect to fiscal year 2007 following shareholder approval of the Omnibus Plan).
Upon vesting, Independent Director RSUs shall be deferred into deferred stock
units that shall be distributed six months after such Independent Director’s
Board service terminates.
In the event an Independent Director’s Board service terminates because of
death, disability or involuntary termination without Cause (as defined in the
Omnibus Plan), a pro rata portion of such Independent Director’s unvested RSUs
shall vest upon such termination. If an Independent Director’s Board service is
terminated for any other reason than the foregoing RSUs shall be canceled upon
such termination.
TRAVEL EXPENSE REIMBURSEMENT
Each of the Independent Directors shall be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director. With respect to air travel, reimbursements
shall be limited to the cost of first-class commercial airline tickets for the
trip and date in question.
EFFECTIVE DATE, AMENDMENT, REVISION AND TERMINATION
This policy may be amended, revised or terminated by the Board at any time and
from time-to-time.

2